People v Mejia (2014 NY Slip Op 07962)





People v Mejia


2014 NY Slip Op 07962


Decided on November 18, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2014

Friedman, J.P., Acosta, Saxe, Manzanet-Daniels, Gische, JJ.


13531

[*1] The People of the State of New York,	78087C/09 Respondent,
vRafael Mejia, Defendant-Appellant.


Law Offices of Douglas G. Rankin, P.C., Brooklyn (Douglas G. Rankin of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Orrie A. Levy of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Edgar G. Walker, J.), rendered May 12, 2011, convicting defendant, after a nonjury trial, of harassment in the second degree (three counts), attempted criminal possession of a weapon in the fourth degree, attempted criminal contempt in the second degree and menacing in the third degree, and sentencing him to an aggregate term of one year's probation, unanimously affirmed.
Defendant did not preserve his challenge to the reduction of the class A misdemeanor charges to class B misdemeanors, and we decline to review it in the interest of justice. As an alternative holding, we find that the court properly granted the People's application to amend the accusatory instruments to
reduce the charges (see People v Urbaez, 10 NY3d 773, 775 [2008]).
To the extent the existing record permits review, we find that defendant received effective assistance of counsel under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; Strickland v Washington, 466 US 668 [1984]). Defendant asserts that his attorney rendered ineffective assistance by failing to make various motions or objections. However, these measures would have had "little or no chance of success" (People v Stultz, 2 NY3d 277, 287 [2004]) or of obtaining any benefit for defendant.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 18, 2014
CLERK